Citation Nr: 1729148	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  07-05 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA compensation benefits in the amount of $16,857.87, to include the issue of the validity of the debt. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Krunic, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1966 to October 1969. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises (Committee) in Cleveland, Ohio.  

The Board remanded the case in June 2009 for the issuance of a Statement of the Case (SOC) regarding whether an overpayment of VA compensation benefits in the amount of $16, 857.87 was properly created.  In August 2015, the RO issued a SOC.  Therefore, the Board finds that there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268  (1998).

Additionally, the Board notes that, in its June 2009 remand, the Board found that, although the Veteran requested hearings before the Board and the RO as to
the issue of entitlement to a waiver of overpayment, he failed to attend his
scheduled hearings.  As such, the Board concluded that his request for such hearings was considered withdrawn.  

This appeal was processed using the electronic record in the Virtual VA system and the Veterans Benefits Management System (VBMS) paperless claims processing system.



FINDINGS OF FACT

1.  The Veteran was originally granted service connection for residuals of a right shoulder injury with acromioclavicular separation and assigned a 20 percent evaluation effective from June 16, 1980; in a May 1995 rating decision, the Cleveland RO increased the evaluation to 30 percent, effective from March 17, 1995.

2.  The Veteran was convicted of a felony and was incarcerated on September 3, 1998; he is currently serving a minimum sentence of 30 years.

3.  VA initially received notice of the Veteran's incarceration in March 2005 from the Social Security Administration (SSA); SSA had been notified of the Veteran's incarceration in January 2005.

4.  After complying with necessary due process requirements, VA retroactively reduced the Veteran's VA disability compensation benefits from 30 percent to 10 percent for the period from November 2, 1998 to October 31, 2005; the retroactive reduction produced an overpayment in the amount of $16,857.87.

5.  The Veteran was solely at fault in the creation of the overpayment by virtue of his failure to timely notify VA of his incarceration in September 1998; there was no fault on the part of VA. 

6.  The assessed overpayment did not result from fraud, misrepresentation, or bad faith on the part of the Veteran.

6.  The failure of the Government to recover the assessed overpayment would result in unjust enrichment of the Veteran, inasmuch as he accepted benefits to which he was not entitled.


CONCLUSIONS OF LAW

1.  Reduction of the Veteran's VA disability compensation benefits for the period from November 2, 1998 to October 31, 2005, was proper and the resulting debt in the amount of $16,857.87 is valid.  38 U.S.C.A. § 5313B  (West 2014); 38 C.F.R. § 3.665  (2016).

2.  The recovery of an overpayment of the Veteran's VA disability compensation benefits, in the calculated amount of $16,857.87, does not violate the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965  (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Validity of the Debt

A review of the record indicates that the debt at issue in this case was created as a result of the Veteran's incarceration in a correctional facility after he was convicted of a felony.  The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  When VA has determined that a debt is owed based on such an overpayment, and once it has satisfied certain procedural requirements, it may collect the debt by offsetting current or future benefit payments until the debt has been repaid.  38 U.S.C.A. § 5314  (West 2014); 38 C.F.R. §§ 1.911, 1.912a(a) (2016).  The debtor, in turn, may challenge the validity or amount of the debt owed. See 38 C.F.R. § 1.911 (c)(1); see also Schaper v. Derwinski, 1 Vet. App. 430  (1991).  A debt is not valid if VA is solely responsible for the overpayment.    
The provisions of 38 U.S.C.A. § 5313 provide for limitation on payment of compensation for persons incarcerated for conviction of a felony.   The law states, in relevant part, that any person who is entitled to compensation who is incarcerated for a period in excess of 60 days for conviction of a felony shall not be paid such compensation for the period beginning on the 61st day of such incarceration and ending on the day such incarceration ends.  In the case of a veteran with service-connected disability rated at 20 percent or more, he or she shall not be paid an amount that exceeds the rate under 38 U.S.C. § 1114 (a), which is at the rate of 10 percent.

In a June 2009 remand, the Board construed the Veteran's December 2005 written communication as a Notice of Disagreement with the validity of the debt.  Specifically, the Veteran indicated that he was unaware of any law that would prevent him from getting his benefits and that he was not liable for any debt unless informed ahead of time.  The Veteran also asserted that he timely notified VA of his incarceration, and, therefore, the retroactive reduction in benefit payments was unwarranted based on VA's failure to reduce his compensation contemporaneous with such notification.

By way of history, the Veteran was assigned an increased evaluation of 30 percent for his service-connected right shoulder disability effective from March 17, 1995.  The Veteran was incarcerated on September 3, 1998; thus, reduction of his benefits was warranted based on his incarceration.  Because the Veteran was in receipt of disability compensation benefits of 30 percent at the time of his incarceration, the rate of compensation should have been reduced to 10 percent pursuant to 38 C.F.R. § 3.665.  However, his benefits were not reduced, as VA did not have notice of his incarceration until March 2005.  

Prior to the notice of incarceration, the record shows that, in April 2001, the Cleveland RO requested information regarding the Veteran's current address from his bank; the RO stated that although the Veteran's VA benefits continued to be deposited in his savings account, mail sent to his reported address had been returned as undeliverable.  Subsequently, the bank provided the RO with an updated private home address located in Cincinnati, Ohio.  The record reflects that the RO promptly updated the Veteran's address.  Based on the ongoing monthly deposits in an active savings account and an updated private address for the Veteran, VA had no reason to believe that the Veteran had been incarcerated.  

The record reflects that the RO became aware of the Veteran's incarceration in March 2005 from a VA and SSA Prisoner Computer Match report.  In August 2005, upon verifying the Veteran's incarceration, the RO notified the Veteran of the proposal to reduce his monthly VA compensation benefits beginning November 2, 1998, the 61st day of incarceration following conviction of a felony.  The Veteran was allowed 60 days within which to submit additional evidence to show that this reduction should not be made.  In an August 2005 written submission, the Veteran stated "I do not understand how you can stop my benefits or say that I have been overpaid?  I need my money to help and defend myself against these charges which I am currently charged with."   The Veteran also requested a hearing at the RO.  In another August 2005 written submission, the Veteran stated "The state nor the federal government can stop my benefits because I am in jail innocent or not."
Subsequently, the RO, in a September 2005 letter to the Veteran, reiterated the terms and reasons for the reduction of his benefits due to his incarceration.  

In November 2005, the Veteran's compensation was reduced to 10 percent effective from November 2, 1998, which resulted in an overpayment of $16,857.87.  See November 2005 Compensation and Pension Award (21-8947).   In November 2005, the St. Paul, Minnesota Debt Management Center (DMC) notified the Veteran that effective February 2006, VA would begin to withhold benefits until the amount of $16,857.87 was recouped.   

In December 2005, the Veteran filed a request for waiver of the overpayment in which he stated that he needed his money to pay for transcripts and lawyers' fees and that his sister helps him do this with the money that is sent to him.  He also stated that he was arrested in December 1998 and reported that he had called VA in December 1998, January 1999, and February 1999 to report his incarceration.   See December 2005 Financial Status Report (VA Form 5655); December 2005 VA Form 21-4138.  However, in his January 2007 substantive appeal, the Veteran reported the date of his incarceration as December 1997.  

Although the Board acknowledges the Veteran's contention that VA should have known that he was incarcerated because he had called VA shortly after his incarceration, the evidence of record simply does not support this assertion.  In fact, the record reflects that there were no reports of contact or telephone communications made from the Veteran to VA in September 1998, the month of his incarceration, or anytime thereafter.  Significantly, the last report of contact from the Veteran was in December 1997, nine months prior to his incarceration.   The record shows that the Veteran had called the RO on July 21, 1997, to report that he had separated from his wife on July 15, 1997; he requested that she be removed from his VA compensation award.  The Veteran called the RO twice in August 1997 to again report that he was separated from his wife.  Finally, in December 1997, the Veteran contacted the RO to report that he wished VA to immediately withhold $33.00 per month to recoup the overpayment that resulted from his wife remaining on the award after they had separated.  The Board finds that the Veteran clearly took proactive measures in 1997 to contact VA the same month he had separated from his wife, request that she be removed from his award, and agreed to repay the overpayment.  The Board finds that these actions indicate that the Veteran knew, or should have known, that he had the responsibility to likewise, notify VA of his incarceration as soon as possible.  As such, the Veteran is presumed to have known that his incarceration would affect his benefit payments.  Additionally, he should not have continued to have his monthly VA disability compensation deposited in his savings account for several years after he was incarcerated, even if he believed that VA had been notified of his incarcerated status.  

To the extent that the Veteran has argued VA should have had records of his phone calls after he had been incarcerated, the Board notes that there is a well-established presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1 (1926).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307  (1992); see also Mindenhall v. Brown, 7 Vet. App. 271  (1994).  In addition, the U.S. Court of Appeals for Veterans Claims (Court) has held that the statement of a claimant, standing alone, is not the type of clear evidence to the contrary which is sufficient to rebut the presumption of regularity in the administrative process.  See Mason v. Brown, 8 Vet. App. 44, 55  (1995); see also Clemmons v. West, 206 F.3d 1401, 1403  (Fed. Cir. 2000) (noting that "Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption."). 

Notwithstanding any questions regarding the credibility of the Veteran's assertions that he contacted VA right after he was incarcerated, the Veteran's unsubstantiated allegations, standing alone, are insufficient to rebut the presumption of regularity in the administrative process.  In that regard, it is presumed that, had the Veteran contacted VA, there would be a report of contact of record in the Veteran's file, as in the ordinary course of business.  

In addition, the Veteran has alleged that he was unaware of any law that would prevent him from getting his benefits.  The Board notes that all persons dealing with the federal government are charged with knowledge of federal statutes and lawfully promulgated agency regulations.  See Morris v. Derwinski, 1 Vet. App. 261  (1991). Moreover, the Board finds that all procedural due process requirements for notifying the Veteran of the proposed reduction, the debt incurred, and the recovery of the debt were satisfied.  Notably, the Veteran has not alleged that he did not receive VA's due process notifications.  

In light of the foregoing, the Veteran's failure to timely report his incarceration resulted in VA's subsequent continued payments of his compensation benefits.  The Veteran was not entitled to receive VA disability compensation in excess of 10 percent as of November 2, 1998, based on his status as an incarcerated felon.  
Accordingly, the Board finds that the overpayment in the amount of $16,857.87, for the period from November 2, 1998 to October 31, 2005, was properly created and calculated and is a valid debt.  Narron v. West, 13 Vet. App. 223  (1999).


II. Waiver of the Overpayment

Having found that the debt was validly created, the Board must address whether a waiver of recovery of an overpayment may be granted.  

Recovery of overpayment of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (c) (West 2014); 38 C.F.R. §§ 1.963 (a), 1.965(b) (2016).  In other words, any indication that a veteran committed fraud, misrepresentation of a material fact, or bad faith in connection with his receipt of VA benefits precludes the Board from granting a waiver of recovery of the overpayment.

The Board notes that in July 2006 and January 2010 decisions, the Committee did not find fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the instant overpayment, and the Board will not disturb that finding.  Therefore, there are no mandatory bars to waiver in this case.  The remaining question before the Board then is whether recovery of the overpayment would be against equity and good conscience.  

The applicable regulation provides that the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965 (a) (2016).  In such a determination, consideration will be given to the following six elements: (1) the degree of fault of the debtor; (2) a balancing of fault between the debtor and VA; (3) whether recovery of the overpayment would cause undue financial hardship to the debtor; (4) whether repayment of the debt would defeat the purpose for which benefits were intended; (5) whether failure to make restitution would result in unfair enrichment to the debtor; (6) whether reliance on VA benefits would result in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302  (West 2014); 38 C.F.R. § 1.965  (2016).

In considering these factors, the Board initially finds that the fault in the creation of the overpayment at issue lies exclusively with the Veteran, as the overpayment was caused by his failure to notify VA of his incarceration.  The Board does not find evidence that VA was responsible for the creation of the debt.  As previously discussed, the Veteran is charged with knowledge of the law, such as the prohibition against incarcerated veterans receiving their full VA disability compensation payments, regardless of actual notice.  In this case, the Veteran was ultimately responsible for informing VA of his incarcerated status and failed to do so.  Rather, he continued to accept benefits to which he knew, or should have known, that he was not entitled.

The second element to consider is the balancing of faults, which requires a weighing of the fault of the debtor against the fault of VA.  38 C.F.R. § 1.965 (a)(2).  After VA had discovered and confirmed the Veteran's incarceration, the RO provided the Veteran with an August 2005 letter which notified him that his benefits would be reduced as of the 61st day of incarceration.  In a November 2005 letter, the DMC informed him that an overpayment had been created in the amount of $16, 857.87.   Given that VA had to verify the incarceration, confirm the overpayment, provide due process to the Veteran, and take further administrative action to finalize the reduction, the Board has concluded that VA processed this case within a reasonable timeframe.

The third element to be considered is "undue hardship," described as "[w]hether collection would deprive debtor or family of basic necessities."  38 C.F.R. § 1.965 (a)(3) (2016).  In December 2005, the Veteran provided income and expense information to VA indicating that his monthly income was $17.00 while he was incarcerated.  The Veteran listed no expenses.  However, he listed his other living expenses as "legal research"  which he crossed out and then under the section for additional data, he stated that he uses the money sent to him to pay for transcripts and lawyer fees.  In his August 2006 Notice of Disagreement, the Veteran stated that he was willing to pay $125.00 per month out of the remainder of his full benefits that were being withheld while he was incarcerated.  In his February 2007 substantive appeal, the Veteran indicated that the State provided him with a bed and three meals a day but that he was financially responsible for everything else, including soap and toothpaste, as well as physician's co-payments.   Finally, the Veteran stated that by VA withholding his benefits, he would be in a financial bind because he would be unable to fight his case, which was pending in court.   In this regard, he explained that he had to pay for "research and other essentials I need to prove my innocence."   The Board finds that, although recovery of the debt would cause some financial hardship to the Veteran, the recovery of the overpayment would not deprive the Veteran of the basic necessities of life because the State is providing the Veteran with shelter, food, clothing, and basic necessities while he is incarcerated.  The Board reminds the Veteran that legal research and lawyer's fees associated with his criminal appeal are not considered basic necessities as contemplated by 38 C.F.R. § 1.965 (a)(3). 

The next element to be considered is whether recovery of the overpayment at issue would defeat the purpose for which the benefits were intended.  38 C.F.R. § 1.965 (a)(4) (2016).  Although the purpose of VA disability compensation is to compensate impairment in earning capacity due to a service-connected disorder, the Veteran has expressly stated that he used his monthly VA compensation benefits during his incarceration to pay for various legal expenses in conjunction with his criminal appeal.  In light of the purpose underlying such benefits, the Board finds that repayment of the debt at issue in this case would not conflict with the objective underlying the benefits, as the Veteran was not entitled to full benefits during the period beginning on the 61st day of his incarceration.  Thus, continued repayment of the debt would not nullify the purpose for which the disability benefits were intended, since compensation benefits may not be paid during the period beginning on the 61st day of an incarceration.

The fifth element involves "unjust enrichment," i.e., the concept that failure to make restitution would result in unfair gain to the debtor.  38 C.F.R. § 1.965 (a)(5) (2016).  In this case, the Veteran was not legally entitled to VA compensation during the period in question.  VA continued to make disability compensation payments at the full 30 percent rate for several years prior to being notified by SSA that the Veteran had been incarcerated since September 1998.  Waiver of this debt would therefore result in a windfall and produce unfair gain to the Veteran.  Under such circumstances, to allow the Veteran to retain the overpaid compensation would constitute unjust enrichment.

The final element to be considered is whether reliance on VA benefits resulted in the Veteran relinquishing a valuable right or incurring a legal obligation.  38 C.F.R. § 1.965 (a)(6) (2016).  The Veteran has not claimed that he relinquished any right or incurred any legal obligation in reliance on receipt of compensation benefits, nor is there any evidence that he did.

After carefully weighing all relevant factors set forth above, and considering the benefit of the doubt doctrine set forth in 38 U.S.C.A. § 5107, the Board finds that recovery of the compensation indebtedness in the calculated amount of $16,857.87 does not violate the principles of equity and good conscience.  As discussed above, the Board finds that the significant fault on the part of the Veteran and the unjust enrichment which would accrue from a waiver outweigh any factors that would tend to support a waiver of recovery of the overpayment in this case, including claimed financial hardship.  Under such circumstances, the request for waiver is denied.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.



ORDER

The overpayment of VA disability compensation benefits in the calculated amount of $16,857.87, is a valid indebtedness. 

Entitlement to waiver of recovery of an overpayment of VA disability compensation benefits in the calculated amount of $16,857.87, is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


